t c memo united_states tax_court thomas iris tilley petitioners v commissioner of internal revenue docket no 400-o1l filed knox kent lively iii for petitioners blake ferguson and j craig young for memorandum opinion pajak special_trial_judge this case court on respondent’s motion to dismiss for and on petitioners’ cross-motion to dismiss are to the internal_revenue_code as amended respondent date respondent comes before the lack of jurisdiction section references on date the internal_revenue_service appeals_office in greensboro north carolina issued two separate notices of determination concerning collection action s under sec_6320 - and or notice s of determination one notice_of_determination was issued to both petitioners stating respondent’s intention to proceed with collection by levy of their joint federal_income_tax liabilities for the taxable years and the other notice_of_determination was issued to petitioner thomas tilley stating respondent’s intention to proceed with collection by levy of his separate federal_income_tax liabilities for the taxable years and the notice_of_determination for the and income taxes was sent to petitioners at their last_known_address farrington road chapel hill north carolina by certified mail on date the notice_of_determination for the and income taxes was sent to mr tilley at his last_known_address farrington road chapel hill north carolina by certified mail on date petitioners filed one petition for review of respondent’s notices of determination relating to the federal income taxes for the taxable years and petitioners resided in chapel hill north carolina at the time their petition was filed the 30-day period provided by sec_6330 for timely filing a petition for review of the notices of determination with this court expired on date that date was not a legal_holiday in the district of columbia the petition was filed with the tax_court on date which date i sec_593 days after the mailing of the notices of determination the date of the u s postmark stamped on the cover in which the petition was mailed by regular mail to this court is date which date is days after the mailing of the notices of determination petitioners do not contest the foregoing facts respondent’s position is that the petition was not filed with the court within the time prescribed by sec_6330 d or petitioners’ position is that respondent did not provide petitioners with an opportunity for a hearing as required by sec_6330 and therefore that this court should dismiss this case because petitioners claim the notices of determination are invalid there is no dispute that the court lacks jurisdiction in this case sec_6330 provides in part as follows sec_6330 requirement of notice before levy --- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made such notice shall be required only once for the taxable_period to which the unpaid tax specified in paragraph a relates time and method for notice ---the notice required under paragraph shall be-- c sent by certified or registered mail return receipt requested to such person’s last_known_address - - not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period information included with notice --the notice required under paragraph shall include in simple and nontechnical terms-- a the amount of unpaid tax b the right of the person to request a hearing during the 30-day period under paragraph and b right to fair hearing -- in general --if the person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals one hearing per period --a person shall be entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax specified in subsection a a relates on date respondent sent to petitioners a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to the taxable years and on date the internal_revenue_service irs received petitioners’ date request for a collection_due_process_hearing with respect to those years on date a g wilson mr wilson an appeals officer sent a letter to petitioners which states as follows this case has been referred to our office i will write or call you soon to arrange a mutually satisfactory date for a conference if you need to contact me in the meantime you may write me at the address below or call me at the telephone --- - number shown above please enclose a copy of this letter with any written correspondence on date mr wilson held a telephone conference with mr tilley in response to the request for a collection hearing both parties discussed the issues in the request mr wilson observed that there were four basic issues in petitioners’ protest and went over those issues with mr tilley at that time one issue discussed was a notice_of_intent_to_levy sent to mrs tilley for years not applicable to her mr wilson discovered this had been corrected and that an appropriate notice_of_intent_to_levy had been sent another issue discussed during the telephone conference was the application of funds received by way of lien discharges and mr wilson determined the funds had been properly applied mr tilley argued that he was entitled to certain deductions and credits mr wilson offered to send mr tilley the transcripts of account mr wilson observed that the tax_court had decided petitioners’ and years on the merits as to and mr wilson noted that mr tilley who had not filed returns for those years was sent notices of deficiency but did not file a petition with this court the last issue mr tilley and mr wilson discussed during the telephone conference was that mr tilley challenged the federal_income_tax laws as being unconstitutional because they were capitation taxes mr wilson advised mr tilley that it was not the function of appeals to decide such questions but that these were matters for the courts during the telephone conference mr wilson asked mr tilley if he wanted a face-to-face meeting as mr wilson testified i asked him at the beginning of the conference whether he wanted a face-to-face meeting he said not at this time and at the end of the conference i asked him if he had any questions for me and he did not ask for a person-to-person hearing at that time mr wilson also said well after i explained that if there were no other issues i’d be issuing a determination_letter at which time he mr tilley indicated it would be fine just to go ahead and send the transcripts with the determination_letter instead of separately or earlier it is obvious from the record that mr tilley and the appeals officer did in fact discuss the case over the telephone and that the appeals officer heard and considered mr tilley’s arguments in 115_tc_329 this court held that where the taxpayer and the appeals officer had a telephone conference about the taxpayer’s arguments the taxpayer had received an appeals hearing as provided in sec_6320 in the circumstances of that case on date mr wilson received another letter from mr tilley dated date which was a second request for a hearing mr tilley had sent this letter to a revenue_officer who forwarded it to mr wilson as detailed above a telephone - conference took place on date the date the second request was received by mr wilson ina date letter petitioners referred to the telephone conference with an appeals officer and among other things requested a person-to-person hearing in a date letter petitioners acknowledged that during a telephone conference mr tilley initially agreed with an irs official that a face-to-face hearing would not be necessary but upon further reflection petitioners later requested a person-to-person hearing in their date letter on date respondent issued two notices of determination one to petitioners for the taxable years and and one to mr tilley for the taxable years and nothing in the notices of determination leads us to conclude that the determinations were invalid we find that the notices of determination clearly embody the appeals officer’s determinations that collections by way of levy may proceed thus regardless of whether petitioners were given an appropriate hearing opportunity there was a valid determination we recently held that in determining the validity of a notice_of_determination for jurisdictional purposes we shall not look behind such a notice in order to ascertain whether the taxpayer was afforded an appropriate hearing with respondent’s appeals_office 117_tc_159 consistent with --- - our holding in lunsford we hold that the notices of determination issued to petitioners were valid because the notices of determination were valid we consider respondent’s motion petitioners acknowledge in their cross-- motion to dismiss that a petition from a notice_of_determination must be filed within days of such a determination the undisputed facts underlying respondent’s motion and set forth above compel us to conclude that this petition was untimely under sec_6330 or sec_7502 and this case must be dismissed for that reason an appropriate order and order of dismissal will be entered
